DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.

The following addresses applicant’s remarks/amendments dated 3rd January, 2021.  By this amendment, Claim(s) 1, 4, and 14 were amended; Claim(s) 2-3, 6, and 15 was cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1, 4, 8-14, 17-18 and 22 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments (Remarks Pg. 8 of 29), filed 3rd January, 2022, with respect to the amended Claim(s) 1, 4, and 14 and deleted Claim(s) 2-3, 6, and 15 are fully considered

Applicant’s arguments (Remarks Pg. 8-10 of 26) with respect to the rejections of Claim(s) 1 and 14 under 35 U.S.C. 112(b) are fully considered and are persuasive in view of the amended claims.  The rejections have been withdrawn.

Applicant’s arguments (Remarks Pg. 11-25 of 26) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. § 103 have been fully considered but are moot since the amendments to the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “wherein the controlling comprises one preset distance to the target receiver, to be in an activated state, and controlling an ultrasonic receiver which does not have the preset distance to the target receiver to be in a closed state; or controlling the target receiver and an ultrasonic receiver in the ultrasonic receiving device, which is located within a range of a circle taking the target receiver as a center and a preset value as a radius, to be in an activated state, and controlling an ultrasonic receiver in the ultrasonic receiving device that is not located within the range of the circle to be in a closed state” in Lines 10-19.   Claim limitation is initiated by the term “the controlling comprises one of” but provides limitation that are condition and further contradictory.  In the instant case; “the controller is set to control the target receiver and an ultrasonic receiver in the ultrasonic receiving device an activated state when there is a preset distance to the target receiver” and “control an ultrasonic receiver in closed state when there is not a preset distance to the target receiver” or “control the target receiver and an ultrasonic receiver in the ultrasonic receiving device in an activated state, when located within a range of a circle taking the target receiver as a center and a preset value as a radius” and “control an ultrasonic receiver in the ultrasonic receiving device a closed state when not located within the range of the circle”.  since claim recites, “the controlling comprises one of” for two separate conditions that have separate conditions within their conditions,  as well as the term “and”, “or”, this seems to be done simultaneously.  The examiner is not able to understand how this is performed simultaneously especially when they a separate different conditions performed by the same system at the same time. Page 9- of applicants Specification discloses: “In an exemplary implementation, S202 may include: controlling the target receiver and an ultrasonic receiver that meets a set condition with the target receiver to be in an activated state, and controlling an ultrasonic receiver that does not meet the set condition with the target receiver to be in a closed state.” “Exemplarily, the ultrasonic receiver that meets the set condition with the target receiver may include an ultrasonic receiver with a distance from the target receiver meeting a first threshold on the ultrasonic receiving device, or an ultrasonic receiver within a range with the target receiver as a center and a second threshold as a radius on the ultrasonic receiving device. The first threshold and the second threshold may be set depending on practical application scenarios.” “The adjusted target receiver and an ultrasonic receiver that meets the set condition with the adjusted target receiver are controlled to be in an activated state, and an ultrasonic receiver that does not meet the set condition with the adjusted target receiver is controlled to be in a closed state.”  Thus, the Examiner interprets these condition to occur separately and not simultaneously as claimed.   For purpose of expediting prosecution, the Claims were examined with the interpretation provided in pages 9-10 of the specification.
If the Applicant requires further clarification and believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 14, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants presented prior art Luo (CN 102525436 A) in view of Bakish (US 2018/0115855 A1) in view of Molyneux (US 2011/0304497 A1) in view of Elko (US 20080247565 A1).
Referring to Claim 1, Luo teaches a control method for an ultrasonic receiving device, the ultrasonic receiving device comprising at least two ultrasonic receivers, and the control method comprising:
determining a target receiver of the ultrasonic receiving device (Pg. 8, [0009]: The transmitter (emitter) 111 sends out a test signal, which is reflected by the forehead, and the two receivers (receptor) 112 respectively receive the reflected signal. By comparing the strength of the received signal, the receiver 112 with the stronger signal is used), wherein the target receiver is one of the at least two ultrasonic receivers (Pg. 8, [0009]: two receptors 112) 
controlling the state of each of the at least two ultrasonic receivers in the next signal cyclPg. 8, [0009]; Pg. 9, [0002]: After entering the working state, the receiver 112 with the stronger signal always receives the reflected signal).  
Luo teaches two receptors 112 are provided at the two ends of described emitter 111 (Pg. 8, [0009]) but doesn’t explicitly teach one of the at least two ultrasonic receivers is directly faces an ultrasonic transmitting device. Furthermore, Luo doesn’t explicitly teach controlling a state of each of the at least two ultrasonic receivers in a current signal cycl
Bakish teaches the target receiver is one of the at least two ultrasonic receivers (111a-111d of microphone array 110) in the ultrasonic receiving device (Speaker 10) that directly faces an ultrasonic transmitting device (FIG. 4);
controlling a state of each of the at least two ultrasonic receivers in a current signal cycl[0016]; [0040]-[0041]; [0074]; [0077]: reflected signals can originate from the sound source which the system aims to enhance such as one or more speakers' speech signals and from noise sources in the environment in which the system is located.  This can be achieved, for example, by directing the sensors to the known or expected locations of noise and/or sound sources and/or to the reflective surfaces in the room), wherein the state of each of the at least two ultrasonic receivers comprises an activated state and a closed state ([0068]; determined whether the speech signal s(t) is active or whether there is no speech activity within the respective time-frequency frame being analyzed), 
wherein the state of each of the at least two ultrasonic receivers comprises an activated state and a closed state ([0068]; determined whether the speech signal s(t) is active or whether there is no speech activity within the respective time-frequency frame being analyzed).
Molyneux teaches controlling the target receiver and an ultrasonic receiver in the ultrasonic receiving device ([0060]-[0061]: receiver 108 includes a transmission system (i.e., transceiver element 114) and receives the data from the one or more shoe mounted sensors 106 and stores this data and/or transmits it to an input system 122 provided in a remote computer system 120), which has a preset distance to the target receiver ([0050]: based on an amount of time that a player was located within a predetermined distance from the ball during a desired time period;), 
selecting one time from a plurality of times when an ultrasonic signal is received by all [0104]: In the ball 130, the small radio and the microcontroller trigger radio bursts that send out unique identifying data packets. The trigger for each radio burst could be periodic), and determining one ultrasonic receiver, whose time for receiving the ultrasonic signal is the selected one time, to be an updated target receiver used for a next signal cycle after the current signal cycle, ([0104]: (e.g., every 50 ms, every second, etc.). On the other hand, the trigger could be aperiodic, such as in response to an actual event trigger, like motion, contact, impact, etc. These packets allow a body-worn receiver on the player 102 (e.g., in boot 104, in a body core worn element, etc.) to log received data that directly correlates to how long the ball 130 spent within proximity to the receiver), wherein the selected one time among the Page 2 of 264853-8115-6616.v1Application No.: 16/956,517Filed: 06/19/2020plurality of times has minimum absolute difference value with a reference a time when the ultrasonic signal is received by a previous target receiver used for a previous signal cycle before the current signal cycle ([0009]; (i) a first parameter correlated to a first player's movement speed during a first time period, (ii) a second parameter correlated to a determination of when the first player possesses the ball and when the first player does not possess the ball during the first time period, and (iii) a third parameter correlated to the first player's ball transfer speed, force, or power during the first time period; [0050]: determined by a player's maximum and average movement velocity during a desired time period; a player's time correlated movement velocity during a desired time period; a number of times that a player's movement velocity exceeded a predetermined threshold value during a desired time period; an amount of time that a player was located within a predetermined distance from the ball during a desired time period; a player's movement velocity when in possession of the ball during a desired time period; a player's maximum and average movement velocity when in possession of the ball during a desired time period; a player's time correlated movement velocity when in possession of the ball during a desired time period; a player's ball transfer speed, force, or power (e.g., kick speed, pass speed, throw speed, shot speed, etc.) during a desired time period; a player's maximum ball transfer speed, force, or power during a desired time period; a player's overall movement distance during a desired time period; a number of times that a player was located within a predetermined distance from the ball during a desired time period);
Elko teaches controlling the target receiver and an ultrasonic receiver in the ultrasonic receiving device which has a preset distance (estimated distance rL) to the target receiver to be in an activated state ([0035]-[0037]: if the sound source is determined to be a nearfield sound source, then distance estimation unit 408 transmits a control signal 409 to turn on orientation estimation unit 410. In another possible implementation, orientation estimation unit 410 is always on, and control signal 409 can be omitted), and controlling an ultrasonic receiver which does not have the preset distance to the target receiver to be in a closed state ([0035]-[0037]: Otherwise, distance estimation unit 408 determines that the sound source is a farfield sound source and configures control signal 409 to turn off orientation estimation unit 410)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo with the invention of Bakish for the purpose of improve directivity of the sensors array and/or sound separation Bakish’ ([0077]); and further with the invention of Molyneux for the purpose of detecting changes in internal forces within the device with respect to time; and further with the invention of Elko for the purpose of generating accurate data from signals estimated to be located at the closest proximity to the system while reserving power supply thereby conserving longevity of the system.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable 

Referring to Claim(s) 2-3, (Cancelled).

Referring to Claim 5-7, (Cancelled).

Claim 14 is essentially the same as Claim 1 and refers to a control device for the ultrasonic receiving device of Claim 1.  Therefore Claim 14 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim(s) 15-16, (Cancelled).

Claim 17 is essentially the same as Claim 1 and refers to the ultrasonic receiving device of Claim 1.  Therefore Claim 17 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 18, Luo teaches an acceleration sensor, configured to detect a moving speed and an acceleration of the ultrasonic receiving device (Pg. 9, [0006]: motion sensor 13 can, from tri-direction continuous probe wearers' of XYZ body kinematics, comprise fall detection. Existing many kinds of motion sensors, one that minimum is is withstand voltage, acceleration, three-dimension sensor.).

Referring to Claim(s) 19-21, (Cancelled).

Claim 22 is essentially the same as Claim 1 and refers to a computer-readable medium, storing a control program for an ultrasonic receiving device, wherein the control program when executed by a processor causes the processor to perform the control method as recited Claim 1.  Therefore Claim 22 is rejected for the same reasons as applied to Claim 1 above.

Claim(s) 4, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Bakish in view of Molyneux in view of Elko as applied to Independent Claim(s) 1, 14, 17-18, and 22 above, and further in view of Sivan (US 2019/0182415 A1).
Referring to Claim 4, Luo teaches transmitting a test signal, and comparing the strength of the received signal from the two receivers that respectively receive the reflected signal; and then using the receiver with the stronger signal; however; Luo doesn’t explicitly teach determining the target receiver based on a plurality of times when an ultrasonic signal is received by each of the at least two ultrasonic receivers in the ultrasonic receiving device within a plurality of signal cycles.
Sivan teaches determining the target receiver based on a plurality of times when an ultrasonic signal is received by each of the at least two ultrasonic receivers in the ultrasonic receiving device within a plurality of signal cycles ([0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Luo with the method of Sivan for the purpose of obtaining an accurate distance estimate of the object and the sensor system.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 8, Luo doesn’t explicitly teach at least one of: controlling a signal strength of an ultrasonic signal transmitted by the ultrasonic transmitting device according to a target measurement range; or determining a strength threshold of an ultrasonic signal received by the ultrasonic receiving device, and controlling the ultrasonic receiving device to filter out a received ultrasonic signal with signal strength less than the strength threshold.
Sivan teaches at least one of: controlling a signal strength of an ultrasonic signal transmitted by the ultrasonic transmitting device according to a target measurement range ([0333]);
or determining a strength threshold of an ultrasonic signal received by the ultrasonic receiving device, and controlling the ultrasonic receiving device to filter out a received ultrasonic signal with signal strength less than the strength threshold.

Referring to Claim 9, Luo doesn’t explicitly teach controlling a signal cycle of the ultrasonic signal transmitted by the ultrasonic transmitting device based on the target measurement range and an ultrasonic propagation speed.
Sivan teaches controlling a signal cycle of the ultrasonic signal transmitted by the ultrasonic transmitting device based on the target measurement range and an ultrasonic propagation speed ([0333]).

Referring to Claim 10, Luo doesn’t explicitly teach determining a positioning distance of the ultrasonic receiving device in a second period based on a moving speed, acceleration, and ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in a first period; determining an ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period; correcting 
Sivan teaches determining a positioning distance of the ultrasonic receiving device in a second period based on a moving speed ([0106]), acceleration ([0199]: motion sensor may include one or more accelerometers, which measures the absolute acceleration or the acceleration relative to freefall), and ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in a first period ([0110]);
determining an ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period ([0090]);
correcting the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period based on a result of comparison between the ultrasonic measurement distance against the positioning distance of the ultrasonic receiving device in the second period ([0101]);
wherein the second period is a next signal cycle of the first period ([0143]).

Referring to Claim 11, Luo doesn’t explicitly teach in response to an absolute value of a difference between the ultrasonic measurement distance and the positioning distance in the second period being less than or equal to a fourth threshold, determining that the ultrasonic measurement distance from the ultrasonic transmitting device to the ultrasonic receiving device in the second period remains unchanged; in response to the absolute value of the difference between the ultrasonic measurement distance and the positioning distance in the second period being greater 
Sivan teaches in response to an absolute value of a difference between the ultrasonic measurement distance and the positioning distance in the second period being less than or equal to a threshold, determining that the ultrasonic measurement distance from the ultrasonic transmitting device to the ultrasonic receiving device in the second period remains unchanged ([0333]);
in response to the absolute value of the difference between the ultrasonic measurement distance and the positioning distance in the second period being greater than the threshold, correcting the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period to be the positioning distance in the second period ([0333]).  Sivan is silent to a fourth threshold
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a fourth threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Referring to Claim 13, Luo doesn’t explicitly teach determining the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period based on data of time when the ultrasonic signal is received by the ultrasonic receiving device in the second period and a propagation speed of the ultrasonic signal
Sivan teaches determining the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the second period based on data of time [0332]-[0333]).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Bakish in view of Molyneux in view of Elko in view of Sivan as applied to Independent Claim(s) 1 and Claim(s) 10 above, and further in view of WikipediA, NPL, (Equations of motion, 8 June 2005).
Referring to Claim 12, Luo doesn’t explicitly teach calculating the positioning distance of the ultrasonic receiving device in the second period according to the following formula:
                
                    s
                    =
                    
                        
                            s
                        
                        
                            0
                        
                    
                    +
                    
                        
                            V
                        
                        
                            0
                        
                    
                    t
                    +
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            a
                            t
                        
                        
                            2
                        
                    
                
            
where S is the positioning distance in the second period, So is the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the first period, t is a signal cycle, and Vo is the moving speed of the ultrasonic receiving device in the first period, and a is the acceleration of the ultrasonic receiving device in the first period
WikipediA teaches calculating the positioning distance of the ultrasonic receiving device in the second period according to the following formula:
                
                    s
                    =
                    
                        
                            s
                        
                        
                            0
                        
                    
                    +
                    
                        
                            V
                        
                        
                            0
                        
                    
                    t
                    +
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            a
                            t
                        
                        
                            2
                        
                    
                
            
where S is the positioning distance in the second period, So is the ultrasonic measurement distance between the ultrasonic transmitting device and the ultrasonic receiving device in the first period, t is a signal cycle, and Vo is the moving speed of the ultrasonic receiving device in the first period, and a is the acceleration of the ultrasonic receiving device in the first period (Pg. 3/5, Linear equations of motion: Classic version: Examples: Extension).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645